CUNNINGHAM, J.,
CONCURRING IN RESULT ONLY:
I respectfully concur in result only. Since the Appellant is not incarcerated, I would dismiss this appeal as moot. The writ of habeas corpus (“you have the body”) is a right deeply rooted in the English common law going back over one thousand years. It is the most cherished legal redress we possess. The availability of the writ of habeas corpus is the last line of defense against arbitrary imprisonment and punishment at the whim of the state. It is a personal right, not a public concern. The decision we are writing today will not affect one Kentucky citizen out of thousands. We should speak to this timeless principle frugally and only out of necessity. Therefore, it is my deep respect for this ancient remedy which causes me to urge judicial restraint from addressing the sacrament writ of habeas corpus without a body in need. See Griffith v. Schultz, 609 S.W.2d 125, 126 (Ky.1980) (citing Hinton v. Byerly, 488 S.W.2d 138 (Ky.1972) (“[w]hen appellant regained his freedom, his habeas corpus proceeding became moot.”).